 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7   _______________________________________
                                            )
 8   NORTHWEST SHEET METAL WORKERS )
     ORGANIZATIONAL TRUST, et al.,          )
 9                                          )                Case No. MC19-0046RSL
                           Plaintiffs,      )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   D.J. MECHANICAL, INC.,                 )                GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     PRIME SHEET METAL, LLC,                )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiff’s “Applicant Affidavit for Writ of
17
     Garnishment” for property in which the defendant/judgment debtor, D.J. Mechanical, Inc., has a
18
     substantial nonexempt interest and which may be in the possession, custody, or control of the
19
     garnishee, Prime Sheet Metal, LLC. The Court having reviewed the record in this matter, it is
20
     hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by
21
     plaintiff’s counsel on April 5, 2019, at Dkt. # 1-3.
22
23
            Dated this 19th day of April, 2019.
24                                              A
25                                              Robert S. Lasnik
26                                              United States District Judge


     ORDER TO ISSUE WRIT OF GARNISHMENT
